

Exhibit 10.1






950 Winter Street
Waltham, MA 02451
Tel: (617) 551-4000
Fax: (617) 551-4701


September 19, 2018


Gary Hattersley, Ph.D.
22 Brandymeade Circle
Stow, MA 01775


PERSONAL AND CONFIDENTIAL


Re: Separation Agreement and General Release of Claims
Dear Gary:
As we have discussed, this letter (the “Separation Agreement”) confirms your
separation from employment with Radius Health, Inc. (the “Company”) effective as
of November 1, 2018 (the “Separation Date”). We thank you for your contributions
to the Company. We also wish to propose entering into a consulting relationship
commencing on the Separation Date, the terms of which are set forth in the
accompanying consulting agreement (the “Consulting Agreement”).
This Separation Agreement and the Consulting Agreement set forth the agreement
between you and the Company related to your separation.
Accrued Rights
In connection with the ending of your employment, the Company shall pay or
provide you with all of the “Accrued Rights” detailed in your Executive
Severance Agreement dated July 1, 2015 (the “Severance Agreement”), including:
•
pay you salary accrued to you through the Separation Date;

•
pay you for all accrued but unused paid time off through the Separation Date;

•
provide you with the right to continue group health care coverage after the
Separation Date under the law known as “COBRA,” which will be described in a
separate written notice; and

•
reimburse you for any outstanding, reasonable business expenses that you have
incurred on the Company’s behalf through the termination of your employment,
after the Company’s timely receipt of appropriate documentation pursuant to the
Company’s business expense reimbursement policy.



www.radiuspharm.com

--------------------------------------------------------------------------------







Stock Options


Under the Radius Health, Inc. 2011 Equity Incentive Plan (as Amended and
Restated) (the “Equity Plan”) or any predecessor plan, if you enter into the
Consulting Agreement, then effective on the Separation Date, the options that
you hold to purchase shares of the Company’s common stock will continue to vest
during the period of your consulting relationship with the Company and the final
period to exercise your vested options will only begin at the end of your
consulting relationship (subject to any earlier “Expiration Date” (as set forth
in the applicable stock option agreement for the award); provided, however,
that, for the avoidance of doubt, you may exercise your vested options during
the period you remain in continuous service with the Company as either an
employee or consultant.


You acknowledge that the following summarizes all vested options that have not
been exercised as of the date of this letter and that shall remain exercisable
by you as of the anticipated end date of your consulting relationship with the
Company—November 1, 2019:


Option Type
Grant Date
Grant
Price
Shares
Granted
Shares
already Exercised
Unvested
Shares that
will Forfeit
Vested and
Exercisable at
November 1, 2019


Last Day to
Exercise as
ISO




Last Day to Exercise
NQSO


Incentive*
11-07-2011


$7.34


18,285
0
0
18,285
02-01-2019
02-01-2020
Incentive*
06-05-2014


$8.00


42,659
0
0
42,659
02-01-2019
02-01-2020
Non-Qualified
06-05-2014


$8.00


77,955
0
0
77,955
 
02-01-2020
Incentive*
12-17-2014


$30.97


3,228
0
0
3,228
02-01-2019
02-01-2020
Non-Qualified
12-17-2014


$30.97


96,772
0
0
96,772
 
02-01-2020
Non-Qualified**
02-10-2016


$29.89


6,470
0
3,125
3,345
 
02-01-2020
Non-Qualified
02-10-2016


$29.89


68,530
0
3,125
65,405
 
02-01-2020
Non-Qualified
02-17-2017


$45.65


75,000
0
25,000
50,000
 
02-01-2020
Non-Qualified
02-13-2018


$37.83


60,000
0
35,000
25,000
 
02-01-2020
Total:
448,899
0
66,250
382,649
 
 



*Please note that, notwithstanding your continued vesting pursuant to your
consulting relationship with the Company, under applicable tax rules, any vested
incentive stock options (“ISOs”) that are outstanding as of the Separation Date
must be exercised by 02-01-2019 (i.e., three months after the Separation Date)
to retain ISO status and receive preferential tax treatment. Any vested ISOs
that remain outstanding and exercisable after 02-01-2019 will be reclassified as
non-qualified stock options (“NQOs”).


**These options were granted as ISOs, however, because none will have qualified
for vesting as of the Separation Date, under applicable tax rules they will be
reclassified as NQOs.


All of your options that are not vested as of the final day of your consulting
relationship with the Company (whether such date is November 1, 2019 or an
earlier date pursuant to Section 3 of the Consulting Agreement) shall lapse on
that date and will not be exercisable.


2

--------------------------------------------------------------------------------





The exercise of any vested stock options shall be subject to the terms of the
Equity Plan and applicable award agreements, including, without limitation, the
time limits on exercise, and nothing in this Separation Agreement is intended to
modify in any respect the terms of the Equity Plan. This summary is set forth
solely to confirm certain information concerning your stock options.
Severance
Further, because the ending of your employment constitutes a “Qualifying
Termination” as defined in Sections 1(i) and 2(a) of the Severance Agreement,
the Company shall provide you with the following additional severance benefits
provided that you (i) execute and do not revoke the General Release of Claims in
favor of the Company attached hereto as Exhibit A within the time period
specified in Exhibit A, and (ii) execute and comply with this Separation
Agreement and comply with the Severance Agreement. Exhibit A attached hereto is
the “Release” defined in Section 2(d) of the Severance Agreement.
•
Severance Pay – Pursuant to Section 2(a)(ii) of the Executive Severance
Agreement, the Company will pay you severance pay consisting of your salary at
your final base salary rate of $434,500 per year effective for the six (6) month
period immediately following the Separation Date (the “Salary Severance
Period”), which equals a total severance payment of $217,250 (the “Severance
Pay”). The Company shall pay you the Severance Pay in a fully taxable lump sum
on the next regular payroll date after the Release becomes effective.

•
Annual Bonus – Because you have already received your annual bonus for the 2017
calendar year, you are not entitled to any further payments under Section
2(a)(iii) of the Severance Agreement.

•
Health Benefits – Pursuant to Section 2(a)(iv) of the Severance Agreement, the
Company will pay you a fully taxable lump sum cash payment equal to the COBRA
premiums necessary to continue your health insurance coverage (in effect on the
Separation Date) for a period of 6 months, without regard to whether you elect
continuation coverage under COBRA, subject to applicable tax withholding (the
“COBRA Pay”). The Company shall pay you the COBRA Pay on the next regular
payroll date after the Release becomes effective.

The Company shall make deductions, withholdings and tax reports with respect to
the payments and benefits detailed herein that it reasonably determines to be
required. The payments detailed in this Separation Agreement shall be in amounts
net of any such deductions or withholdings, and nothing in this Separation
Agreement shall be construed to require the Company to make any payments to
compensate you for any adverse tax effect associated with any payments or
benefits or for any deduction or withholding from any payment or benefit. You
acknowledge that you are not entitled to any severance benefits, equity rights
or other compensation except as expressly set forth in this Separation
Agreement.
Amendment to Confidentiality and Non-Compete Agreement


3

--------------------------------------------------------------------------------





In addition, provided that you execute and do not revoke the Release within the
time period specified in Exhibit A, and execute and comply with this Separation
Agreement and comply with the Severance Agreement, Section 11(i) of your
Confidentiality and Non-Compete Agreement (as defined below) shall be deleted in
its entirety and replaced with the following language:
“(i) While I am employed (whether as an employee or consultant) at the Company
and for a period of one (1) year immediately following termination of such
employment (for any reason whatsoever, whether voluntary or involuntarily), I
agree that I will not, whether alone or as a partner, officer, director,
consultant, agent, representative, employee or security holder of any company or
their commercial enterprise, directly or indirectly engage in, have an equity
interest in, interview for a potential employment or consulting relationship
with or manage, provide services to or operate any person, firm, corporation,
partnership, association, other entity or business or other activity anywhere in
the world that engages in business related to the research, discovery,
development and/or commercialization of: (i) therapeutics to treat osteoporosis,
(ii) selective estrogen receptor down-regulator/degrader (SERD) compounds for
breast cancer, and/or (iii) nonsteroidal selective androgen receptor modulator
(SARM) agonist compounds for breast cancer (collectively, the “Company's
Business”). The foregoing prohibition shall not prevent my employment or
engagement after termination by a company engaged in the Company’s Business
provided that my employment or engagement, in any capacity, does not involve
work or matters related to the Company’s Business. I shall be permitted to own
securities of a public company not in excess of five (5%) of any class of such
securities and to own stock partnership interests or other securities of any
entity not in excess of five (5%) of any class of such securities and such
ownership shall not be considered to be competition with the Company.”
Assignment
This Separation Agreement shall be binding upon and inure to the benefit of the
Company’s successors and assigns. Without limiting the foregoing, the Company
may assign its rights and obligations hereunder in whole or in part to any of
its affiliates or to any transferee of all or a portion of the assets or
business of the Company. You may not assign any of your rights or obligations
hereunder.
Continuing Obligations
Finally, as a reminder, if you breach any of your obligations under the
Confidentiality and Non-Competition Agreement between you and the Company dated
July 8, 2004, as amended herein (the “Confidentiality and Non-Compete
Agreement”) or the Release, in addition to any other legal or equitable remedies
it may have for such breach, the Company shall have the right to terminate its
payments to you or for your benefit described herein. The termination of such
payments or benefits in the event of your breach will not affect your continuing
obligations under the Confidentiality and Non-Compete Agreement or the Release.


4

--------------------------------------------------------------------------------





[REMAINDER OF PAGE INTENTIONALLY BLANK]


5

--------------------------------------------------------------------------------





Please sign and return this Separation Agreement along with the Release within
the timeframe set forth in Section 1 of the Release. This Separation Agreement
may be executed in separate counterparts. When both counterparts are signed,
they shall be treated together as one and the same document. This Separation
Agreement shall be interpreted and enforced under the laws of the Commonwealth
of Massachusetts, without regard to conflict of law principles.


Sincerely,


/s/ Jesper Høiland


Jesper Høiland
President and Chief Executive Officer
Enclosure (Exhibit A)




You are advised to consult with an attorney before signing this Separation
Agreement. This is a legal document. Your signature will commit you to its
terms. By signing below, you acknowledge that (i) you have carefully read and
fully understand all of the provisions of this Separation Agreement, (ii) you
are knowingly and voluntarily entering into this Separation Agreement, and (iii)
you are not relying upon any promises or representations made by anyone at or on
behalf of the Company.
 


/s/ Gary Hattersley                        Dated: September 19, 2018        
Gary Hattersley, Ph.D.                    
 




6

--------------------------------------------------------------------------------






EXHIBIT A


GENERAL RELEASE OF CLAIMS
This General Release of Claims (“Release”) is entered into between Gary
Hattersley, Ph.D. (“Executive”), and Radius Health, Inc., (the “Company”)
(collectively referred to herein as the “Parties”).
WHEREAS, Executive and the Company are parties to that certain Executive
Severance Agreement dated as of July 1, 2015 (the “Agreement”);
WHEREAS, the Parties agree that Executive is entitled to certain severance
benefits under the Agreement as detailed in the Company’s letter to the
Executive dated September 19, 2018 (the “Separation Agreement”), subject to
Executive’s execution of this Release; and
WHEREAS, the Company and Executive now wish to fully and finally to resolve all
matters between them.
NOW, THEREFORE, in consideration of, and subject to, the severance benefits
payable to Executive pursuant to the Separation Agreement, the adequacy of which
is hereby acknowledged by Executive, and portions of which Executive
acknowledges that he or she would not otherwise be entitled to receive,
Executive and the Company hereby agree as follows:
1.    General Release of Claims by Executive.
(a)    Executive, on behalf of himself or herself and his or her executors,
heirs, administrators, representatives and assigns, hereby agrees to release and
forever discharge the Company and all predecessors, successors and their
respective parent corporations, affiliates, related, and/or subsidiary entities,
and all of their past and present investors, directors, shareholders, officers,
general or limited partners, employees, attorneys, creditors, agents and
representatives, and the employee benefit plans in which Executive is or has
been a participant by virtue of his or her employment with or service to the
Company (collectively, the “Company Releasees”), from any and all claims, debts,
demands, accounts, judgments, rights, causes of action, equitable relief,
damages, costs, charges, complaints, obligations, promises, agreements,
controversies, suits, expenses, compensation, responsibility and liability of
every kind and character whatsoever (including attorneys’ fees and costs),
whether in law or equity, known or unknown, asserted or unasserted, suspected or
unsuspected (collectively, “Claims”), which Executive has or may have had
against such entities based on any events or circumstances arising or occurring
on or prior to the date hereof, including without limitation Claims arising
directly or indirectly out of, relating to, or in any other way involving in any
manner whatsoever Executive’s employment by or service to the Company or the
termination thereof, including without limitation any and all claims arising
under federal, state, or local laws relating to employment, including without
limitation claims of wrongful discharge, breach of express or implied contract,
fraud, misrepresentation, defamation, or liability in tort, of retaliation or
discrimination under federal, state or local law, claims under the Worker
Adjustment and Retraining Notification Act, 29 U.S.C. § 2101 et seq., or the
Fair Labor Standards Act, 29 U.S.C. § 201 et seq., claims for wages, bonuses,
incentive compensation,


A-1

--------------------------------------------------------------------------------





commissions, vacation pay or any other compensation or benefits, either under
the Massachusetts Wage Act, M.G.L. c. 149, §§148-150C, or otherwise, claims
under any state law or regulation, or local ordinance, including but not limited
to the New Jersey Law Against Discrimination; New Jersey Statutory Provision
Regarding Retaliation/Discrimination for Filing a Workers’ Compensation Claim,
N.J. Rev. Stat. §34:15-39.1 et seq.; New Jersey Family Leave Act; New Jersey
Security and Financial Empowerment Act; New Jersey Smokers’ Rights Law; New
Jersey Equal Pay Act; New Jersey Genetic Privacy Act; New Jersey Conscientious
Employee Protection Act (Whistleblower Protection), N.J. Stat. Ann. §34:19-3 et
seq.; New Jersey Wage Payment and Work Hour Laws; New Jersey Public Employees’
Occupational Safety and Health Act; New Jersey Fair Credit Reporting Act; the
Millville Dallas Airmotive Plant Job Loss Notification (mini-WARN) Act; New
Jersey Fair Credit Reporting Act; New Jersey False Claims Act; New Jersey Civil
Rights Act; New Jersey mini-COBRA; New Jersey laws regarding Political
Activities of Employees, Lie Detector Tests, Jury Duty, Employment Protection,
and Discrimination, claims for damages or other remedies of any sort, including,
without limitation, compensatory damages, punitive damages, injunctive relief
and attorney’s fees, and claims of any kind that may be brought in any court or
administrative agency including, without limitation, claims under Title VII of
the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000, et seq.; the
Americans with Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.; the
Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.; the Civil
Rights Act of 1866, and the Civil Rights Act of 1991; 42 U.S.C. Section 1981, et
seq.; the Age Discrimination in Employment Act, as amended, 29 U.S.C. Section
621, et seq. (the “ADEA”); the Equal Pay Act, as amended, 29 U.S.C. Section
206(d); regulations of the Office of Federal Contract Compliance, 41 C.F.R.
Section 60, et seq.; the Family and Medical Leave Act, as amended,
29 U.S.C. § 2601 et seq.; the Fair Labor Standards Act of 1938, as amended,
29 U.S.C. § 201 et seq.; the Employee Retirement Income Security Act, as
amended, 29 U.S.C. § 1001 et seq.; and any similar state or local law. Executive
agrees not to accept damages of any nature, other equitable or legal remedies
for Executive’s own benefit or attorney’s fees or costs from any of the Company
Releasees with respect to any Claim released by this Release.
Notwithstanding the generality of the foregoing, Executive does not release the
following:
(i)    Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;
(ii)    Claims for workers’ compensation insurance benefits under the terms of
any worker’s compensation insurance policy or fund of the Company;
(iii)    Claims pursuant to the terms and conditions of the federal law known as
COBRA;
(iv)    Claims for indemnity under the bylaws of the Company or its affiliates,
as provided for by law or under any applicable insurance policy with respect to
Executive’s liability as an employee, director or officer of the Company
pursuant to which Executive is covered as of the effective date of Executive’s
termination of employment with the Company and its subsidiaries;


A-2

--------------------------------------------------------------------------------





(v)    Claims for payment under Section 2(a)(i) and (ii) of the Executive
Severance Agreement
(vi)    Claims based upon the benefits, covenants and other provisions set forth
in the Agreement, or arising from any breach thereof by the Company; and
(vii)    Any rights with respect to the Executive’s vested rights in the Equity
Plan (as defined in the Separation Agreement) and in the Company’s 401(k)
defined contribution plan (subject, in each case, to the terms and conditions of
such plans and option award agreements, governing the same) and that cannot be
released as a matter of applicable law, but only to the extent such rights may
not be released under such applicable law.
(b)    Executive acknowledges that this Release was presented to him or her on
September 19, 2018 and that Executive is entitled to have twenty-one (21) days’
time in which to consider it. Executive further acknowledges that the Company
has advised him or her that he or she is waiving his or her rights under the
ADEA, and that Executive should consult with an attorney of his or her choice
before signing this Release, and Executive has had sufficient time to consider
the terms of this Release. Executive represents and acknowledges that if
Executive executes this Release before twenty-one (21) days have elapsed,
Executive does so knowingly, voluntarily, and upon the advice and with the
approval of Executive’s legal counsel (if any), and that Executive voluntarily
waives any remaining consideration period.
(c)    Executive understands that after executing this Release, Executive has
the right to revoke it within seven (7) days after his or her execution of it.
Executive understands that this Release will not become effective and
enforceable unless the seven (7) day revocation period passes and Executive does
not revoke the Release in writing. Executive understands that this Release may
not be revoked after the seven (7) day revocation period has passed. Executive
also understands that any revocation of this Release must be made in writing and
delivered to the Company at its principal place of business within the seven
(7) day period.
(d)    Executive understands that this Release shall become effective,
irrevocable, and binding upon Executive on the eighth (8th) day after his or her
execution of it, so long as Executive has not revoked it within the time period
and in the manner specified in clause (c) above. Executive further understands
that Executive will not be given any severance benefits under the Agreement
unless this Release is effective on or before the date that is thirty (30) days
following the date of Executive’s termination of employment.
2.    Continuing Obligations. Executive acknowledges that Executive’s
obligations under the Confidentiality and Non-Competition Agreement between the
Executive and the Company dated July 8, 2004, as amended, including the
amendments thereto that are set forth in the Agreement, (the “Confidentiality
and Non-Compete Agreement”) shall continue in effect. The terms of the
Confidentiality and Non-Compete Agreement are hereby incorporated by reference
as material terms of this Release. For the avoidance of doubt, however, pursuant
to the federal Defend Trade Secrets Act of 2016, Executive shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (a) is made (i) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for


A-3

--------------------------------------------------------------------------------





the purpose of reporting or investigating a suspected violation of law; or (b)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal.
3.    Protected Disclosures and Other Protected Actions. Nothing contained in
this Release, the Agreement, or the Confidentiality and Non-Compete Agreement
limits Executive’s ability to file a charge or complaint with any federal, state
or local governmental agency or commission (a “Government Agency”). In addition,
nothing contained in this Release, the Agreement, or the Confidentiality and
Non-Compete Agreement limits Executive’s ability to communicate with any
Government Agency or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including Executive’s ability to
provide documents or other information, without notice to the Company, nor does
anything contained in this Release, the Agreement, or the Confidentiality and
Non-Compete Agreement apply to truthful testimony in litigation. If Executive
files any charge or complaint with any Government Agency and if the Government
Agency pursues any claim on Executive’s behalf, or if any other third party
pursues any claim on Executive’s behalf, Executive waives any right to monetary
or other individualized relief (either individually, or as part of any
collective or class action); provided that nothing in this Release limits any
right Executive may have to receive a whistleblower award or bounty for
information provided to the Securities and Exchange Commission.
4.    No Assignment. Executive represents and warrants to the Company Releasees
that there has been no assignment or other transfer of any interest in any Claim
that Executive may have against the Company Releasees. Executive agrees to
indemnify and hold harmless the Company Releasees from any liability, claims,
demands, damages, costs, expenses and attorneys’ fees incurred as a result of
any such assignment or transfer from Executive.
5.    Severability. In the event any provision of this Release is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
Parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.
6.    Interpretation; Construction. The headings set forth in this Release are
for convenience only and shall not be used in interpreting this Release. This
Release has been drafted by legal counsel representing the Company, but
Executive has participated in the negotiation of its terms. Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Release and have it reviewed by legal counsel, if desired, and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Release. Either Party’s failure to enforce any provision
of this Release shall not in any way be construed as a waiver of any such
provision, or prevent that Party thereafter from enforcing each and every other
provision of this Release.
7.    Governing Law and Venue. This Release will be governed by and construed in
accordance with the laws of the United States and the Commonwealth of
Massachusetts applicable to contracts made and to be performed wholly within
such Commonwealth, and without regard to


A-4

--------------------------------------------------------------------------------





the conflicts of laws principles that would result in the applicable of the laws
of another jurisdiction. Any suit brought hereon shall be brought in the state
or federal courts sitting in Boston, Massachusetts, the Parties hereby waiving
any claim or defense that such forum is not convenient or proper. Each Party
hereby agrees that any such court shall have in personam jurisdiction over it
and consents to service of process in any manner authorized by Massachusetts
law.
8.    Entire Agreement. This Release, the Separation Agreement, the
Confidentiality and Non-Compete Agreement, the Radius Health, Inc. 2011 Equity
Incentive Plan (as Amended and Restated), any predecessor or successor plan (as
applicable), the applicable stock option agreements and the Consulting Agreement
between Gary Hattersley, Ph.D. and the Company (provided such Consulting
Agreement is fully executed) constitute the entire agreement of the Parties in
respect of the subject matter contained herein and therein and supersede all
prior or simultaneous representations, discussions, negotiations and agreements,
whether written or oral. This Release may be amended or modified only with the
written consent of Executive and an authorized representative of the Company. No
oral waiver, amendment or modification will be effective under any circumstances
whatsoever.
9.    Counterparts. This Release may be executed in multiple counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.




A-5

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing Release as of the date last written below.


RADIUS HEALTH, INC.




Dated:     November 1, 2018            By: /s/ Jesper Høiland                
Name: Jesper Høiland                
Title: President and Chief Executive Officer    






EXECUTIVE




Dated:     November 1, 2018            /s/ Gary Hattersley                
Gary Hattersley, Ph.D.




A-6